Case 9:19-bk-11573-MB      Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48        Desc
                            Main Document    Page 1 of 42


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Jennifer M. Taylor (S.B. # 241191)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: jtaylor@omm.com
  6   E-mail: dpatrick@omm.com

  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (appearing pro hac vice)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com

 12   Attorneys for UBS AG, London Branch
      and UBS AG, Stamford Branch
 13

 14
                              UNITED STATES BANKRUPTCY COURT
 15
                  CENTRAL DISTRICT OF CALIFORNIA — NORTHERN DIVISION
 16
      In re:                                       Case No. 9:19-bk-11573-MB
 17
      HVI CAT CANYON, INC.,                        Chapter 11
 18
               Debtor.                             UBS AG, LONDON BRANCH’S OMNIBUS
 19                                                RESPONSE IN SUPPORT OF THE
                                                   EMERGENCY MOTION FOR AN
 20                                                ORDER: (1) AUTHORIZING THE
                                                   TRUSTEE TO OBTAIN SECURED
 21                                                FINANCING; (2) AUTHORIZING
                                                   CONTINUED USE OF CASH
 22                                                COLLATERAL; (3) SCHEDULING A
                                                   FINAL HEARING; AND (4) GRANTING
 23                                                RELATED RELIEF [DOCKET NO. 474]

 24                                                Hearing
 25                                                Date: November 21, 2019
                                                   Time: 2:30 p.m.
 26
                                                   Place: Courtroom 201
 27                                                       1415 State Street
                                                          Santa Barbara, California 93101
 28
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                              Main Document    Page 2 of 42


  1          UBS AG, London Branch and UBS AG, Stamford Branch (“UBS”) respectfully submit

  2   this omnibus response to the Santa Barbara County Air Pollution Control District, County of Santa

  3   Barbara, and Harry E. Hagen, Treasurer-Tax Collectors’ Supplemental Brief [Docket No. 521]

  4   (the “Supplemental Brief”) and the Supplemental Objection of the Official Committee of

  5   Unsecured Creditors to: Emergency Motion for an Order: (1) Authorizing the Trustee to Obtain

  6   Secured Financing; (2) Authorizing Continued Use of Cash Collateral; (3) Scheduling a Final

  7   Hearing; and (4) Granting Related Relief [Docket No. 525] (the “Supplemental Objection”).

  8          A final hearing should be an opportunity for parties who could not attend an interim

  9   hearing, fully develop their arguments, or present evidence to do so. It is not meant as a chance to

 10   simply reargue the same well-ventilated points and hope the Court changes its mind. Yet the

 11   Supplemental Brief filed by the Santa Barbara County Tax Assessor simply repeats arguments

 12   rejected by this Court, offers no new facts or law, and actually returns to Santa Barbara’s absurd

 13   factual position, taken at the telephonic emergency hearing, that it holds no equity cushion. This

 14   position was abandoned at the full interim hearing last Tuesday, as UBS noted at the time that

 15   Santa Barbara must. Yet Santa Barbara without explanation now returns to the same indefensible

 16   position,. UBS appreciates that Santa Barbara may disagree with findings of fact and conclusions

 17   of law, but it must do so in good faith. Continuing gamesmanship cannot be countenanced. Court

 18   time is wasted, attorney’s fees incurred meaninglessly, and critical financing orders delayed

 19   through this guerilla warfare.

 20          On November 8, counsel for Santa Barbara suggested to this Court telephonically that it

 21   held no equity cushion. Counsel for UBS responded with incredulity. On a more organized

 22   presentation on November 12, faced with its own counsel’s statement that the collateral exceeded

 23   $70 million for $5.5 million in debt, and evidence that Santa Barbara itself had assessed the “cash

 24   value” of the property at nearly identical numbers, Santa Barbara abandoned the position it had no

 25   equity cushion. Counsel for UBS observed in argument that Santa Barbara must abandon that

 26   position, and allowed that perhaps he misapprehended Santa Barbara’s position on the phone:

 27   maybe Santa Barbara didn’t say what it did. But Santa Barbara’s supplemental brief leaves no

 28                                                   -2-
            UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                  Desc
                              Main Document    Page 3 of 42


  1   question. It disinters in its Paragraph 2 the untenable position that it has no equity cushion. The

  2   Court correctly found that this position lacked merit.

  3          Santa Barbara continues in Paragraph 3 to argue that “even if there were evidence of an

  4   equity cushion,” such evidence does not satisfy the requirement of adequate protection. Yet it

  5   cites no new authority, and fails to address the numerous cases cited by UBS holding that an equity

  6   cushion is, in the words of the Ninth Circuit, the “classic form” of adequate protection, Pistol v.

  7   Mellor (In re Mellor), 734 F.2d 1396, 1400 (9th Cir. 1984), and the “preferred test” in determining

  8   adequate protection for priming. In re YL W. 87th Holdings I LLC, 423 B.R. 421, 441-442 (Bankr.

  9   S.D.N.Y. 2010). In short, Santa Barbara does nothing to challenge this Court’s finding of fact that

 10   Santa Barbara is “wildly oversecured” based on the real property value of more than $50 million

 11   (based on the tax assessment) securing its claim of approximately $5.5 million, or its conclusion

 12   of law that such an enormous equity cushion provides adequate protection for priming.

 13   Apparently, Santa Barbara relies instead on the inability to obtain transcripts in time, and the hope

 14   that this Court and all parties will forget what happened last week.

 15          Santa Barbara again protests that it chooses not to sell its tax claims, but provides no

 16   evidence this is anything more than choice. It fails to rebut the primary assertion, that California

 17   statute expressly permits Santa Barbara to sell its tax claim. Cal. Rev. & Tax. Code §§ 45111,

 18

 19
      1
        4511. Any county may, upon the recommendation of the tax collector, and by resolution of the
 20   board of supervisors of that county adopted during the fiscal year for which it is to first apply, sell
      tax certificates. If the board orders the discontinuance of the procedures authorized by this part, all
 21   of the following shall occur:
          (a) All of the provisions of this part, other than Section 4521, shall remain in full force and
 22           effect until all tax certificates have been canceled.
          (b) The county shall maintain the Tax Certificate Redemption Fund until all tax certificates
 23           have been canceled.
          (c) After all tax certificates have been canceled, all funds on deposit in the Tax Certificate
 24           Redemption Fund shall be paid to the tax collector to be applied and distributed in the same
              manner as amounts received from the collection of taxes and assessments and any costs,
 25           fees, penalties, or other amounts related thereto.
 26   Cal. Rev. & Tax. Code § 4511 (West) (Added by Stats.1995, c. 189 (A.B.946), § 7, eff. July 24,
      1995. Amended by Stats.1995, c. 962 (S.B.724), § 2.).
 27

 28                                                    -3-
            UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB         Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                               Main Document    Page 4 of 42


  1   45212. If Santa Barbara chooses to run from this protection, it cannot complain to this Court that

  2   it has no protection.

  3          Even more fundamentally, Santa Barbara’s protest is essentially an attack on the scheme

  4   of secured credit and remedies present in any transaction. The County protests that a foreclosure

  5   sale may be inadequate to return the excess equity cushion to its tax debt. That risk is true whatever

  6   position Santa Barbara occupies. Even if it were first – and Santa Barbara simply ignores the

  7   power of the Supremacy Clause to change that priority – there is always a risk that the market will

  8   not be efficient and value might be lost. If Santa Barbara is owed $5 million and forecloses in first

  9   position, the sale may not bring that amount. Santa Barbara may go partially or even wholly

 10   unpaid. For this reason, as noted by UBS, courts do not find a single penny of cushion adequate.

 11          But where the cushion is enormous – as the Court found – some market efficiency must be

 12   anticipated. If Santa Barbara is first with a $5 million lien and the property is worth more than

 13   $50 million, someone will bid at Santa Barbara’s sale. Even if Santa Barbara chooses not to sell

 14   its debt – which the California legislature says it may – it is protected. Similarly, if the property

 15   is subject to $8.5 million in aggregate liens, and still worth more than $50 million, someone will

 16   bid above the $8.5 million. While no one suggests a perfectly efficient market (and accordingly a

 17   cushion is required beyond one dollar), the fundamental efficiency of the market underlies all

 18   secured transactions. Thus, the Supreme Court has held that this anticipation of fundamental

 19   efficiency renders a regularly conducted foreclosure sale per se fair value. BFP v. Resolution Tr.

 20   Corp., 511 U.S. 531, 536 (1994). The fundamental presumption of market efficiency underlies all

 21   secured transactions, whether personal or real property, whether public obligations such as taxes

 22   or private. If value is there, someone will bid to obtain it.

 23

 24
      2
       4521. Commencing no earlier than the date the property is declared in default, the tax collector
 25   may offer for sale as provided in Section 4511 tax certificates for those defaulted taxes in
      connection with that secured roll property or that property on the supplemental roll, along with
 26   any defaulted taxes for any previous year that have not previously been sold.
 27   Cal. Rev. & Tax. Code § 4521 (West) (Added by Stats.1995, c. 189 (A.B.946), § 7, eff. July 24,
      1995).
 28                                                    -4-
            UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                              Main Document    Page 5 of 42


  1          It may be true that Santa Barbara chooses to disavow the protection the California Tax

  2   Code provides it to sell its debt. But the fundamental efficiency of markets when combined with

  3   the enormous equity cushion it enjoys – but apparently flips back and forth on admitting – provides

  4   it ample protection. It is entitled to no more.

  5          Finally, Santa Barbara raises complaints on the form of order. It is noteworthy that at no

  6   time did Santa Barbara raise these in discussion or prior pleading. Certainly, exigency may limit

  7   the ability to raise concerns with the order form in advance. UBS however notes that Santa Barbara

  8   did the same at the October 8 hearing, where it requested and was readily granted drafting changes

  9   that had not been asked in advance. Responding to Santa Barbara’s specific requests:

 10          •   The form of order should be corrected to reflect that Santa Barbara did not agree to the

 11              Consensual Cash Collateral Order. This was a relic from a prior precedent.

 12          •   Santa Barbara requests removal of two sentences in Paragraph 14 requiring Huron to

 13              approve payments to Santa Barbara. That provision should remain, as initially decreed

 14              by Judge Wiles. Budgeting provides general approved categories. The review by

 15              Huron – which must be made within 48 hours – is a “quality control” matter to insure

 16              that specific payments are not only within the budget but have specific back-up. As

 17              the Court heard testimony, Huron has exercised this quality control check only four

 18              times during the case. One was an effort by the DIP to pay a two-year-old bill to Santa

 19              Barbara. As this Court observed, even with an approved budget no one should be

 20              paying prepetition bills without Court approval. A second was a duplicate payment by

 21              the DIP. While UBS assumes the Trustee will be very careful with its payments, a

 22              second set of eyes is appropriate. The proposed Order – as prior orders – provides for

 23              prompt Court resolution of any disagreement.

 24          •   Several of Santa Barbara’s requests (Paragraph 20, Paragraph 21, Paragraph 34, and

 25              Paragraph 43) seek to establish the validity, perfection and priority of the Santa Barbara

 26              tax lien. The proposed revisions are inappropriate before Santa Barbara provides

 27              evidence regarding its lien. As the Court observed with regard to cash collateral, this

 28                                                     -5-
            UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                  Desc
                              Main Document    Page 6 of 42


  1              hearing is not the appropriate time to establish the priority of and find perfected Santa

  2              Barbara’s liens.

  3          •   Santa Barbara asks the Court to remove findings of its adequate protection in Paragraph

  4              19, but this is not a drafting request but a frontal assault on the Order.

  5          •   Santa Barbara requests changes to several provisions that were explicitly discussed and

  6              ordered by the Court during the November 12 interim hearing. Santa Barbara requests

  7              changes to Paragraph 31 regarding relief from stay upon default and Paragraph 34

  8              regarding UBS’ right to credit bid, but both are precisely in line with this Court’s

  9              rulings. Again, Santa Barbara hides an effort to reargue points it lost as comments on

 10              the order. (Lest there be any question, the Committee, which is certainly diligent on

 11              these points, signed off on the precise language).

 12          •   There is no basis for Santa Barbara’s request that the Order require a representation by

 13              UBS that no Event of Default exists.

 14          •   Santa Barbara requests that Paragraph 11 of the Order require UBS to seek recovery

 15              first from non-common collateral.        Given restrictions on reaching the only new

 16              collateral – avoidance claims – this request presents untenable limitations where UBS

 17              is subject to conflicting requirement where it goes first. UBS would agree to observe

 18              any requirements of marshaling under applicable law.

 19          •   Finally, Santa Barbara requests that it receive notice of defaults and requests for relief,

 20              as to which UBS agrees. However, Santa Barbara also requests that it receive copies

 21              of reports rendered to UBS. While UBS would not object, it is advised the Trustee is

 22              concerned that Freedom of Information rules might put such reports in the public realm

 23              if received by Santa Barbara. UBS must defer to the Trustee in this reasonable concern.

 24                                         Committee Objection

 25          The Committee’s objection raises two issues: 1) a request to increase its fee allocation for

 26   the remaining one week of the advance period, and 2) an effort to surcharge UBS’s collateral for

 27   accrued professional fees. UBS will address them in turn.

 28                                                    -6-
           UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                  Desc
                              Main Document    Page 7 of 42


  1          The Trustee Financing provides the estate and Trustee with funds during a five-week

  2   interim period. At the interim hearing, the Committee argued with no evidence that it needed 60

  3   days and $50,000 to conduct its investigation. This position conflicted with the only testimony –

  4   that of the Trustee – that $15,000 was adequate. Neither the Committee nor Trustee addressed the

  5   question of proportionality: is a “no stones left unturned” investigation appropriate when the

  6   Committee’s constituents are well “out of the money.” And each apparently assumed that UBS

  7   must provide whatever funds are needed. Nevertheless, at the Court’s urging, UBS agreed to the

  8   Committee’s time request and a $30,000 down-payment on the requested $50,000 for

  9   investigation. The Court also suggested that it found the $50,000 amount reasonable and would

 10   look for that in future financing. Instead, the Committee now returns and asks for more funding

 11   without attaching that request to anything the Committee may reasonable be expected to do in the

 12   next week. Nevertheless, in an effort to resolve objection, UBS will agree to increase the

 13   Committee allocation during this period to $70,000, of which up to $50,000 may be used for

 14   investigation. In doing so, UBS agrees to “prepay” the full amount the Committee suggested was

 15   needed for investigation. Of course, the Committee’s complaint it will have nothing for other

 16   activities through Thanksgiving is entirely in its own control; nothing requires it to use $50,000

 17   for investigation during this period. It has shown nothing it should reasonably anticipate (even

 18   assuming its statement is correct that it has used up the $20,000 allocation in contesting financing).

 19   But the Committee should not anticipate it will be allowed to “double dip” for investigation costs

 20   if the inevitable further financing matures. UBS is willing to fund the entire investigation budget

 21   the Committee requested, having already given the time the Committee asked. Having agreed to

 22   the Committee’s request to fund the full $50,000 investigation budget, UBS understands that no

 23   additional funds will be made available in the future for this purpose.

 24          The Committee’s second request, that UBS agree to surcharge of its prepetition collateral

 25   to pay accrued professional fees of the DIP and Committee, is not agreeable. In its suggested

 26   mechanism, the Committee proposes that, after repayment of the Trustee Facility, five percent

 27   (5%) of every dollar that becomes distributable from the estate should be set aside for chapter 11

 28                                                    -7-
            UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB            Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48              Desc
                                  Main Document    Page 8 of 42


  1   administrative expenses accrued prior to the appointment of the Trustee. This is nothing more

  2   than a request to surcharge collateral without the label or any justification at law. In each of the

  3   Circuits this case has pended, the law is well-established that a secured creditor’s collateral cannot

  4   be surcharged for estate professional fees simply because the general administration of the case

  5   benefits the secured creditor. In re Grimland, Inc., 243 F.3d 228, 232–33 (5th Cir. 2001); In re

  6   Debbie Reynolds Hotel & Casino, Inc., 255 F.3d 1061, 1068 (9th Cir. 2001); In re Flagstaff

  7   Foodservice Corp., 739 F.2d 73, 76–77 (2d Cir. 1984). As the Court noted in ruling at the cash

  8   collateral trial, surcharge demands a primary, direct and quantifiable benefit to the lender. The

  9   fees of DIP counsel and the Committee counsel, which in large part were incurred in fighting with

 10   UBS, can in no Orwellian world be called primarily for the benefit of UBS. Even the actions of

 11   the Committee that were helpful to UBS – such as supporting venue motions and while contesting

 12   use of cash collateral and supporting an earlier effort to surcharge UBS’s collateral, at least

 13   acknowledging that management must go – cannot be said to be primarily for UBS’s benefit. UBS

 14   would not impugn either counsel by submitting they acted primarily for UBS’s benefit in violation

 15   of their ethical duties.

 16           The role of Committee counsel in a case such as this is complex. UBS was of course the

 17   only creditor to actually support retention of Committee professionals. But everyone agrees they

 18   cannot “run amuck.” As UBS noted at the interim hearing, a recent article in the ABI Journal by

 19   the Chief Bankruptcy Judge in Delaware and Professor Grohsgal moderates the suggestion of the

 20   ABI Commission that committees be simply eliminated where unsecureds are “out of the money,”

 21   by suggesting a requirement to prove benefit to the reorganization and provisional elimination of

 22   the Committee. Hon. Christopher S. Sontchi & Prof. Bruce Grohsgal, Should the Appointment of

 23   an Unsecured Creditors’ Committee Be Made Optional in Chapter 11?, 38-NOV Am. Bankr. Inst.

 24   J. 12, 75 (Nov. 2019). Of course, that is not established law. DIP counsel and counsel for the

 25   Committee may have allowable claims. If so, they would have administrative status and will be

 26   addressed in the future. The rights of such creditors are well-established. While UBS is prepared

 27   to “prepay” the investigation costs of the Committee, it is not prepared to agree at this time for the

 28                                                    -8-
            UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                              Main Document    Page 9 of 42


  1   DIP and Committee counsel to surcharge its collateral. No authority is cited for the suggestion

  2   that its post-petition financing must allow surcharge of its collateral for any administrative claim

  3   that may be allowed. Treatment of the accrued claims by counsel who to paraphrase the Second

  4   Circuit’s words in Flagstaff chose to get into this mess, need not be resolved today. For the Court’s

  5   convenience, a redline of the existing Second Interim Order – revised to reflect a final order and

  6   changes UBS indicates it is prepared to make – is attached as Exhibit A.

  7

  8          For the reasons set forth, this Court should overrule the objections of Santa Barbara and

  9   the Committee and grant final approval to the Trustee’s financing motion.

 10

 11
       Dated: November 20, 2019                          Respectfully submitted,
 12
                                                         O’MELVENY & MYERS LLP
 13

 14                                                      /s/ Darren L. Patrick
                                                         Darren L. Patrick
 15                                                      400 South Hope Street, 18th Floor
                                                         Los Angeles, CA 90071-2899
 16                                                      Telephone: (213) 430-6000
                                                         Facsimile: (213) 430-6407
 17                                                      E-mail: dpatrick@omm.com
 18                                                      Attorneys for UBS AG, London Branch and
                                                         UBS AG, Stamford Branch
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                   -9-
            UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB          Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48            Desc
                               Main Document     Page 10 of 42


  1                               PROOF OF SERVICE OF DOCUMENT

  2
      I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
  3   My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4   A true and correct copy of the foregoing document entitled UBS AG, LONDON BRANCH’S
      OMNIBUS RESPONSE IN SUPPORT OF THE EMERGENCY MOTION FOR AN
  5   ORDER: (1) AUTHORIZING THE TRUSTEE TO OBTAIN SECURED FINANCING; (2)
      AUTHORIZING CONTINUED USE OF CASH COLLATERAL; (3) SCHEDULING A
  6   FINAL HEARING; AND (4) GRANTING RELATED RELIEF will be served or was served
      (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
  7   manner indicated below:
  8   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
      Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
  9   document will be served by the court via NEF and hyperlink to the document. On 11/20/2019, I
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
 10   that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
      the email address(es) indicated below:
 11

 12          • William C Beall      will@beallandburkhardt.com, carissa@beallandburkhardt.com

 13          • Alicia Clough      aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

 14          • Marc S Cohen       mscohen@loeb.com, mailto:klyles@loeb.com

 15          • Alec S DiMario       alec.dimario@mhllp.com,

 16          debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

 17          • Karl J Fingerhood      karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

 18          • H Alexander Fisch       Alex.Fisch@doj.ca.gov

 19          • Don Fisher       dfisher@ptwww.com, tblack@ptwww.com

 20          • Brian D Fittipaldi     brian.fittipaldi@usdoj.gov

 21          • Gisele M Goetz       gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

 22          • Karen L Grant        kgrant@silcom.com

 23          • Ira S Greene      Ira.Greene@lockelord.com

 24          • Matthew C. Heyn        Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

 25          • Brian L Holman        b.holman@musickpeeler.com

 26          • Eric P Israel     eisrael@dgdk.com,

 27          danninggill@gmail.com;eisrael@ecf.inforuptcy.com

 28                                                  - 10 -
           UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB      Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48          Desc
                           Main Document     Page 11 of 42


  1        • Razmig Izakelian      razmigizakelian@quinnemanuel.com

  2        • Alan H Katz     akatz@lockelord.com

  3        • John C Keith       john.keith@doj.ca.gov

  4        • Jeannie Kim     jkim@friedmanspring.com

  5        • Brian M Metcalf       bmetcalf@omm.com

  6        • David L Osias      dosias@allenmatkins.com,

  7        bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,

  8        csandoval@allenmatkins.com

  9        • Darren L Patrick      dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

 10        • Jeffrey N Pomerantz       jpomerantz@pszjlaw.com

 11        • Todd C. Ringstad       becky@ringstadlaw.com, arlene@ringstadlaw.com

 12        • Mitchell E Rishe      mitchell.rishe@doj.ca.gov

 13        • Daniel A Solitro     dsolitro@lockelord.com, ataylor2@lockelord.com

 14        • Ross Spence     ross@snowspencelaw.com,

 15        janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecot

 16        eau@snowspencelaw.com

 17        • Christopher D Sullivan      csullivan@diamondmccarthy.com,

 18        mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

 19        • Jennifer Taylor      jtaylor@omm.com

 20        • John N Tedford       jtedford@dgdk.com,

 21        danninggill@gmail.com;jtedford@ecf.inforuptcy.com

 22        • Salina R Thomas       bankruptcy@co.kern.ca.us

 23        • Patricia B Tomasco      pattytomasco@quinnemanuel.com,

 24        barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

 25        • Fred Whitaker       lshertzer@cwlawyers.com

 26        • William E. Winfield      wwinfield@calattys.com, scuevas@calattys.com

 27

 28                                              - 11 -
          UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                             Main Document     Page 12 of 42


  1          • Emily Young      pacerteam@gardencitygroup.com,

  2          rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

  3
      III. SERVED BY PERSONAL DELIVERY:
  4

  5   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 11/20/2019 I served the following
      person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
  6   consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
  7   will be completed no later than 24 hours after the document is filed.
  8   JUDGE:
  9   Hon. Martin R. Barash
      United States Bankruptcy Court
 10   Central District of California
      21041 Burbank Boulevard, Suite 342
 11   Courtroom 303
      Woodland Hills, 91367
 12

 13   I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 14
      Executed this 20th day of November, 2019, at Los Angeles, California.
 15

 16

 17                                                                /s/ Darren L. Patrick
                                                                   Darren L. Patrick
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                  - 12 -
            UBS OMNIBUS RESPONSE IN SUPPORT OF TRUSTEE’S EMERGENCY FINANCING MOTION
Case 9:19-bk-11573-MB   Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48   Desc
                        Main Document     Page 13 of 42




                            EXHIBIT A
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48              Desc
                             Main Document     Page 14 of 42


  1   ERIC P. ISRAEL (State Bar No. 132426)
      eisrael@dgdk.com
  2   JOHN N. TEDFORD, IV (State Bar No. 205537)
      jtedford@dgdk.com
  3   AARON E. DE LEEST (State Bar No. 216832)
      adeleest@dgdk.com
  4   DANNING, GILL, ISRAEL & KRASNOFF, LLP
      1901 Avenue of the Stars, Suite 450
  5   Los Angeles, California 90067-6006
      Telephone: (310) 277-0077
  6   Facsimile: (310) 277-5735

  7   Proposed Attorneys for Michael A. McConnell,
      Chapter 11 Trustee
  8
  9

 10                            UNITED STATES BANKRUPTCY COURT

 11                             CENTRAL DISTRICT OF CALIFORNIA

 12                                      NORTHERN DIVISION

 13

 14   In re:                                           Case No. 9:19-bk-11573-MB

 15   HVI CAT CANYON, INC.,                            Chapter 11

 16            Debtor.                                 SECOND INTERIMFINAL ORDER FOR
                                                       EMERGENCY      PRIMING    AND
 17                                                    SUPERPRIORITY  FINANCING  AND
                                                       CONSENSUAL    USE    OF  CASH
 18                                                    COLLATERAL BY THE CHAPTER 11
                                                       TRUSTEE
 19
                                                       Hearing
 20                                                    Date: November 21, 2019
                                                       Time: 2:30 p.m.
 21                                                    Place: Courtroom 201
                                                               1415 State Street
 22                                                            Santa Barbara, California
 23

 24            This Second InterimFinal Order for Emergency Priming and Superpriority Financing and
 25
      Consensual Use of Cash Collateral by the Chapter 11 Trustee (this “Final Order”) is entered as of
 26
      November 12[21], 2019, with respect of the following facts:
 27

 28
Case 9:19-bk-11573-MB       Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48              Desc
                            Main Document     Page 15 of 42


  1          On October 4, 2019 the Court denied the Debtor’s Motion for Interim and Final Orders

  2   Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363 Approving Use of Cash Collateral, Providing
  3   Adequate Protection and Setting Final Hearing Pursuant to Bankruptcy Rule 4001[ECF No. 11]
  4
      (the “Cash Collateral Motion”) and the Motion of the Debtor to Surcharge Collateral Pursuant to
  5
      11 U.S.C. §§ 506(c) and 552(b) [ECF No. 55] (the “Surcharge Motion”).
  6
             On October 8, 2019, the Court entered an Agreed Order for Consensual Use of Cash
  7

  8   Collateral [ECF No. 375] (the “Consensual Cash Collateral Order”), whereby UBS AG, London

  9   Branch (“UBS AG, London Branch”), the debtor and debtor in possession (the “Debtor”), the

 10   Official Committee of Unsecured Creditors (the “Committee”), and GIT, Inc. (“GIT”), and Harry
 11
      E. Hagen, as Treasurer Tax Collector of the County of Santa Barbara, California (“Santa
 12
      Barbara”), in anticipation of a hearing on motions seeking appointment of a Chapter 11 trustee,
 13
      agreed to use of cash collateral (as that phrase is defined in Section 363(a) of the Bankruptcy
 14
      Code, “Cash Collateral”) for an interim period ending October 25, 2019. On October 16, 2019,
 15

 16   the Court entered the Agreed Order Granting Motion for Appointment of a Chapter 11 Trustee

 17   [ECF No. 409] and approved appointment of Michael McConnell as the Chapter 11 trustee in this
 18   case (the “Trustee”) on October 22, 2019 [ECF No. 431].
 19
             Shortly before authority for use of Cash Collateral expired under the Consensual Cash
 20
      Collateral Order, the Trustee and UBS AG, London Branch learned that the Debtor does not have
 21
      sufficient cash to fund payroll and other operating expenses scheduled for payment. To address
 22

 23   the immediate cash need, on October 24, 2019, the Trustee filed his Notice of Motion and

 24   Trustee’s Emergency Motion for (1) Authority to Accept a Partial Prepayment of the Amount

 25   Owed by California Asphalt Production, Inc. to the Estate, or in the Alternative for Authority to
 26   Obtain “Credit” in the Form of Such Prepayment, and (2) Waiver of any Stay Imposed by FRBP
 27
      6004(h); and Memorandum of Points and Authorities, Declaration of Tim Skillman, and Request
 28                                            -2-
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB       Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48              Desc
                            Main Document     Page 16 of 42


  1   for Judicial Notice in Support Thereof [ECF No. 439] (the “Emergency Motion”). Following the

  2   October 25, 2019 emergency hearing, the Court entered the Order Granting Trustee’s Emergency
  3   Motion for (1) Authority to Accept a Partial Prepayment of the Amount Owed by California
  4
      Asphalt Production, Inc. to the Estate, or in the Alternative for Authority to Obtain “Credit” in
  5
      the Form of Such Prepayment, and (2) Waiver of any Stay Imposed by FRBP 6004(h) [ECF No.
  6
      449], granting authorizing the Trustee to accept a partial prepayment from California Asphalt
  7

  8   Production, Inc. (“CAP”).

  9          On November 7, 2019, the Trustee filed his Emergency Motion for an Order: (1)

 10   Authorizing   the   Trustee   to   Obtain   Secured   Priming   Superpriority   Financing;    (2)
 11
      authorizingAuthorizing The Continued Use of Cash Collateral; (3) Scheduling a Final Hearing;
 12
      and (4) Granting Related Relief [ECF No. 474] (the “Motion”) for authorization to obtain post-
 13
      petition financing from UBS AG, Stamford Branch (“UBS AG, Stamford Branch” and together
 14
      with UBS AG, London Branch, “UBS”) and continue to use the Cash Collateral of UBS AG,
 15

 16   London Branch.

 17          On November 8, 2019, the Court conducted an initial interim hearing on the Motion and
 18   entered the Interim Order on Trustee’s Emergency Motion for an Order: (1) Authorizing the
 19
      Trustee to Obtain Secured Priming Superpriority Financing; (2) Authorizing Continued Use of
 20
      Cash Collateral; (3) ScheduleScheduling a Final Hearing; and (4) Granting Related Relief [ECF
 21
      No. 480] (the “Interim Order”), authorizing up to $267,317 borrowings through a further interim
 22

 23   hearing on November 12, 2019.

 24          On November 12, 2019, the Court conducted the further interim hearing and authorized

 25   post-petition financing on the terms set forth herein.an interim basis. On November 18, 2019, the
 26   Court entered the Second Interim Order on Trustee’s Emergency Motion for an Order: (1)
 27
      Authorizing the Trustee to Obtain Secured Priming Superpriority Financing; (2) Authorizing
 28                                              -3-
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                             Main Document     Page 17 of 42


  1   Continued Use of Cash Collateral; (3) Scheduling a Final Hearing; and (4) Granting Related

  2   Relief [ECF No. 524] (the “Second Interim Order”).
  3            Based upon the Motion, and the financing pursuant to the credit agreement attached to the
  4
      Motion and the Trustee’s use of Cash Collateral, such use being found necessary to avoid
  5
      immediate and serious harm to the estate and potential harm to the public health and safety as
  6
      contemplated by Bankruptcy Rule 4001(b) and (c), a final hearing to consider approval of the
  7

  8   Motion having been held on November 8, 2019 and November 1221, 2019 (the “Final Hearing”),

  9   notice and opportunity for hearing being sufficient under the circumstances, and upon the

 10   findings of fact and conclusions of law made by the Court at the interim hearings and the Final
 11
      Hearing, all of which are incorporated herein by reference, and good cause appearing therefor,
 12
               IT IS HEREBY FOUND AND ORDERED AS FOLLOWS:
 13
               1.     Motion Granted. The Motion is granted on a final basis and the Facility (as
 14
      defined below) and the Credit Agreement attached as Exhibit 3 to the Trustee’s Declaration (as
 15

 16   amended, supplemented or otherwise modified from time to time, the “Credit Agreement”) are

 17   approved. Any objection to the Motion with respect to entry of this Final Order that have not
 18   been withdrawn, waived or settled, and any reservation of rights included therein, are hereby
 19
      denied and overruled. Except as specifically amended, supplemented, or otherwise modified by
 20
      this Final Order, all provisions of the Second Interim Order remain in full force and effect and are
 21
      hereby ratified by this Final Order and incorporated herein by reference as though set forth fully
 22

 23   below.

 24            2.     Jurisdiction and Venue. The Court has jurisdiction over this matter pursuant to 28

 25   U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The
 26   statutory predicates for the relief granted herein are section 364 of the Bankruptcy Code and
 27

 28                                                  -4-
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                             Main Document     Page 18 of 42


  1   Bankruptcy Rule 4001(c). Venue of this Chapter 11 proceeding and the Motion is proper in this

  2   district pursuant to 28 U.S.C. § 1408 and 1409.
  3          3.      Hearing Held; Notice.       The Hearing was held pursuant to Bankruptcy Rules
  4
      4001(c)(2). Notice of the Final Hearing and the relief requested in the Motion was given as set
  5
      forth in the proof of service filed by the Trustee.
  6
             4.      No Credit Available on More Favorable Terms. The Trustee, on behalf of the
  7

  8   Debtor and the Debtor’s estate, is unable to find sufficient financing from sources other than UBS

  9   AG, Stamford Branch on terms more favorable than the terms for the term loan facility (the

 10   “Facility”) described in the Credit Agreement.
 11
             5.      Need for Post-Petition Financing and Use of Cash Collateral. ImmediateThis
 12
      financing is critical for the Debtor to continue its operations in the ordinary course. The Facility,
 13
      the Trustee’s entry into the Credit Agreement, and related relief is necessary to avoid immediate
 14
      and irreparable harm to the Debtor’s estate, its employees, and all parties-in-interest. The Facility
 15

 16   is the best source of financing available to the Debtor under the circumstances and was entered

 17   into in good faith and at arm’s-length.
 18          6.      Protective Advances. The advances under the Facility shall constitute advances to
 19
      protect and preserve the collateral under that certain First Lien Credit Agreement dated as of May
 20
      20, 2016 and that certain Second Lien Credit Agreement dated as of May 20, 2016 among the
 21
      Debtor, Rincon Island Limited Partnership, GOGH, LLC and UBS AG, London Branch
 22

 23   (collectively, the “Prepetition Credit Agreements” and the obligations arising thereunder the

 24   “Prepetition Obligations”) and shall remain subject to any guarantee provided thereunder. For the

 25   avoidance of doubt, all proceeds of the Facility shall constitute Cash Collateral.
 26          7.      Authorization for Emergency Financing. The Trustee is authorized on a final basis
 27
      to borrow, and UBS AG, Stamford Branch is authorized to advance, up to $3 million in financing
 28                                              -5-
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB       Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                            Main Document     Page 19 of 42


  1   on an interim basis prior to the final hearing set forth below, under the Credit Agreement, subject

  2   to the terms of this Final Order, and in accordance with the budget attached hereto as Exhibit 1
  3   (including all terms and conditions set forth therein and as may be updated from time to time in
  4
      accordance with the Credit Agreement, the “Budget”), subject to a line-item variance of ten
  5
      percent (10%) of the expenses set forth in the Budget tested on a cumulative basis by
  6
      disbursement categories contained in the Budget (the “Permitted Variance”). The Trustee and
  7

  8   UBS AG, Stamford Branch are authorized to extend the availability period under the Credit

  9   Agreement by up to two weeks and increase the amount of financing by an aggregate amount of

 10   up to $500,000 upon mutual agreement of the Trustee and UBS AG, Stamford Branch without
 11
      further order of this Court. All advances provided by UBS AG, Stamford Branch under the
 12
      Facility, including but not limited to the $197,516 advanced by UBS AG, Stamford Branch on an
 13
      emergency basis pursuant to the Interim Order and the [$____] advanced by UBS AG, Stamford
 14
      Branch pursuant to the Second Interim Order, shall be subject to the terms of this Final Order.
 15

 16   Immediately upon entry of this Final Order, the Trustee shall, and is hereby authorized on a final

 17   basis to, execute and deliver to UBS AG, Stamford Branch the Credit Agreement and all other
 18   loan documents required to be executed and delivered under the Facility. The Trustee and
 19
      counsel acting on behalf of the Trustee are further authorized to take any such actions that may be
 20
      necessary to implement the Facility and borrow funds under the Credit Agreement as approved in
 21
      this Final Order, including without limitation to issue, execute and deliver any such certificates,
 22

 23   borrowing requests or other documents and directions that may be requested by UBS AG,

 24   Stamford Branch. Nothing in this Final Order shall create any obligation of UBS to advance or

 25   lend any money to the Trustee or the Debtor, and any such advances or loans shall be made by
 26   UBS AG, Stamford Branch only in accordance with the terms and conditions of the Credit
 27
      Agreement and this Final Order. Any funds advanced or loaned by UBS AG, Stamford Branch
 28                                              -6-
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                             Main Document     Page 20 of 42


  1   shall constitute a bona fide extension of credit to a non-affiliated borrower for purposes of the

  2   secured creditor exemption under the Comprehensive Environmental Response, Compensation
  3   Liability Act and comparable federal, state and local law. UBS AG, Stamford Branch shall not be
  4
      deemed an operator or owner of the Debtor or any of its properties or incur any environmental or
  5
      similar liabilities, including but not limited to, liability for environmental compliance,
  6
      remediation, restoration or natural resource damages under any federal, state or local law solely
  7

  8   as a result of providing funding, credit or advances to the Trustee.

  9          8.       Based on the record before this Court, it appears (and the Trustee on behalf of the

 10   Debtor has stipulated) that the terms of the Facility, the Credit Agreement and this Final Order are
 11
      fair and reasonable and are supported by reasonably equivalent value and fair consideration. The
 12
      Court further finds that the Trustee’s agreement to the terms of the Facility and Credit Agreement
 13
      on behalf of the Debtor is a sound exercise of business judgment and should be approved as set
 14
      forth herein.
 15

 16          9.       Amendment of the Credit Agreement. Following entry of this Final Order, the

 17   Trustee is authorized to enter into any non-material amendment or modification to the Credit
 18   Agreement and the loan documents entered into in connection therewith without further order of
 19
      this Court, provided that the. The Trustee providesshall promptly provide notice of any such
 20
      amendment or modification to the Court, the United States Trustee, the Committee and Harry E.
 21
      Hagen, as Treasurer Tax Collector of the County of Santa Barbara, California (“Santa Barbara”).
 22

 23   To the extent that such modification or amendment is material, such material modification or

 24   amendment shall only be permitted pursuant to an order of this Court on notice pursuant to Local

 25   Rule 2002-1(b) and a hearing. Except as otherwise provided herein, no waiver, modification, or
 26   amendment of any of the provisions of the Credit Agreement shall be effective unless set forth in
 27
      writing, signed by the Trustee and UBS AG, Stamford Branch. For the avoidance of doubt, an
 28                                              -7-
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                             Main Document     Page 21 of 42


  1   amendment of the availability period of the Facility by up to two weeks and an increase of the

  2   amount of the Facility by up to $500,000 in accordance with paragraph 7 of this Final Order shall
  3   not constitute a material amendment. Notwithstanding anything to the contrary in the Credit
  4
      Agreement, UBS’s prior consent to file a Chapter 11 plan is only required if the proposed Chapter
  5
      11 plan does not provide for payment of the Obligations in full in cash on the effective date.
  6
             10.     Use of Funds. The Trustee may use funds advanced under the Facility, on the
  7

  8   terms and conditions set forth herein and in the Credit Agreement, provided that all such funds

  9   are used to pay approved operating expenses solely in accordance with the Budget (including all

 10   terms and conditions set forth therein). The Trustee is authorized to use funds advanced under the
 11
      Facility to pay, or to fund a segregated account to pay, the reasonable fees and expenses for the
 12
      Trustee’s professionals and the Committee’ professionals, only to the extent such fees and
 13
      expenses for the Trustee’s professional and the Committee’s professionals are included in the
 14
      Budget and accrued prior to an Event of Default. The provisions for escrowing of funds shall
 15

 16   differ for the Trustee’s professionals and for the Committee professionals, each of whom agrees

 17   to such difference. The Budget amount for the Committee professionals shall be $50,00070,000
 18   for the five-week period (which includes the total Investigation Budget (as defined below)) and
 19
      shall be requested promptly by the Trustee and escrowed immediately upon receipt. Accordingly,
 20
      once such funds are escrowed, the Committee professionals shall not enjoy the benefits of the
 21
      Carve-Out set forth in paragraph 16 of this Final Order. The liens of UBS and GLR are
 22

 23   subordinated in such escrow funds to the extent professional fees and expenses are awarded to the

 24   professionals. With regard to the Trustee’s professionals, in addition to the escrowed fund, they

 25   shall enjoy the benefit of the Carve-Out set forth in paragraph 16 of this Final Order. For the
 26   avoidance of doubt, the funds advanced under the Facility shall not be used for payment of any
 27

 28                                                   -8-
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                  Desc
                             Main Document     Page 22 of 42


  1   expense not specifically included and/or not approved for payment under the Budget or otherwise

  2   authorized by this Final Order.
  3          11.     Liens, Collateral and Obligations. Without limiting the approval set forth above,
  4
      the Court grants as follows:
  5
             (i)     Pursuant to section 364(c) and 364(d) of the Bankruptcy Code, UBS AG, Stamford
  6                  Branch is granted valid and perfected first priority priming and senior security
                     interests and liens (the “Financing Liens”) in all property of the estate of the
  7
                     Debtor, including, but not limited to all of the Debtor’s rights in tangible and
  8                  intangible assets, including without limitation, all prepetition and post-petition
                     assets of the Debtor’s estate, whether existing on or as of the Petition Date or
  9                  thereafter acquired, including without limitation, the Debtor’s interest in oil and
                     gas properties (and as-extracted collateral, goods, fixtures and hydrocarbons
 10                  relating thereto), wells, accounts receivable, other rights to payment, any right to
                     receive any residual of any retainer provided to any professionals after payment of
 11
                     such professional’s allowed fees and expenses, cash, inventory, general
 12                  intangibles, contracts, servicing rights, swap and hedge proceeds and termination
                     payments, servicing receivables, securities, chattel paper, owned real estate, real
 13                  property leaseholds, fixtures, machinery, equipment, deposit accounts, patents,
                     copyrights, trademarks, trade names, rights under license agreements and other
 14                  intellectual property, claims and causes of action (including those arising under
                     sections 510 or 542 through 553 of the Bankruptcy Code, except as noted below),
 15
                     commercial tort claims, and the proceeds of all of the foregoing (the “Collateral”)
 16                  or proceeds thereof. The Financing Liens granted to UBS AG, Stamford Branch
                     are valid, perfected and enforceable first priority priming and senior liens on all
 17                  the Collateral that are superior to all other prepetition or post-petition liens, claims
                     or security interests in favor of any other lienholder, other than the Carve-Out (as
 18                  defined below). Notwithstanding anything to the contrary herein, the Financing
 19                  Liens granted herein shall not attach to (a) avoidance claims of the estate against
                     any party other than the Debtor’s current and former insiders and affiliates or (b)
 20                  the proceeds thereof. The Financing Lien shall only secure the Obligations (as
                     defined below). UBS agrees, for the benefit of the Trustee and the Committee,
 21                  that it will not look to recover from avoidance claims or proceeds without first
                     making a reasonable good faith effort to collect from Prepetition Collateral (as
 22                  defined below) to satisfy the Obligations. UBS agrees to observe any
 23                  requirements of marshaling under applicable law.

 24          (ii)    The Financing Liens against the assets of the Debtor and the Collateral shall be,
                     and hereby are, confirmed, and extend to and secure all obligations and
 25                  indebtedness of the Trustee on behalf of the Debtor and the Debtor’s estate to UBS
                     AG, Stamford Branch under the Facility and the Credit Agreement (the
 26                  “Obligations”). The Financing Liens shall be, and are hereby determined to be,
 27                  first priority priming and senior liens that are superior to all other liens, claims or
                     security interests, pre- or post-petition, other than the Carve-Out (as defined
 28                                                   -9-
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                             Main Document     Page 23 of 42


  1                  below), except as specifically set forth in this Final Order. This Final Order shall
                     be deemed to grant and perfect, and be sufficient and conclusive evidence of the
  2                  validity, perfection and priority of the Financing Liens. UBS AG, Stamford
                     Branch may, but shall not be required, to file or record financing statements,
  3                  mortgages, notices of lien, or similar instruments in any jurisdiction or take any
  4                  other action in order to validate and perfect the Financing Liens granted to them
                     pursuant to this Final Order, and the stay imposed under section 362 of the
  5                  Bankruptcy Code is hereby modified solely to permit the same. If UBS AG,
                     Stamford Branch shall, in its sole discretion, choose to file such financing
  6                  statements, mortgages, notices of lien or similar instruments or otherwise confirm
                     perfection of and the Financing Liens, the Financing Liens granted herein shall be
  7
                     deemed perfected at the time and on the date of entry of this Final Order. Upon
  8                  request by UBS AG, Stamford Branch, the Trustee is authorized, without the
                     further consent of any party, to take any actions and to execute and deliver such
  9                  instruments as may be necessary to enable UBS AG, Stamford Branch to further
                     perfect, preserve and enforce the Financing Liens granted to UBS AG, Stamford
 10                  Branch by this Final Order.
 11
             (iii)   For all Obligations, UBS AG, Stamford Branch is granted an allowed superpriority
 12                  administrative claim pursuant to section 364(c)(1) of the Bankruptcy Code (the
                     “Financing Superpriority Claim”) having priority in right of payment over any and
 13                  all other obligations, liabilities and indebtedness of the Trustee on behalf of the
                     Debtor and/or the Debtor, whether now in existence or incurred by the Trustee on
 14                  behalf of the Debtor and/or the Debtor after the Petition Date, and over any and all
                     administrative expenses or priority claims of the kind specified in, or ordered
 15
                     pursuant to, inter alia, sections 105, 326, 328, 330, 331, 503(b), 507(a), 364(c)(1),
 16                  564(c), or 726 of the Bankruptcy Code, other than the Carve-Out (as defined
                     below).     Notwithstanding anything to the contrary herein, the Financing
 17                  Superpriority Claim granted herein shall not be payable from (a) avoidance claims
                     of the estate against any party other than the Debtor’s current and former insiders
 18                  and affiliates or (b) the proceeds thereof. UBS agrees, for the benefit of the
 19                  Trustee and the Committee, that it will not look to recover from avoidance claims
                     or proceeds without first making a reasonable good faith effort to collect from
 20                  Prepetition Collateral (as defined below) to satisfy the Obligations. UBS agrees to
                     observe any requirements of marshaling under applicable law.
 21
             12.     Use of Cash Collateral. The Trustee may use Cash Collateral, on the terms and
 22

 23   conditions set forth herein solely in accordance with the Budget until the date that is the earliest

 24   of (a) November 29, 2019, (b) the occurrence of an Event of Default (as defined in the Credit

 25   Agreement), and (c) the breach or failure of the Trustee or the Debtor to comply with the terms of
 26   this Final Order (the date of the occurrence of the earliest of (a), (b) and (c), the “Termination
 27
      Date”). To the extent the Debtor holds an interest, all funds and cash investments of Debtor,
 28                                              - 10 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48               Desc
                             Main Document     Page 24 of 42


  1   including any funds on deposit at any banks or other institutions as of the Petition Date, are Cash

  2   Collateral of UBS AG, London Branch within the meaning of 11 U.S.C. § 363(a). In addition, all
  3   cash proceeds of the Prepetition Collateral (as defined below) (and investments thereof) received
  4
      by the Debtor, the Trustee, or the estate of the Debtor after the Petition Date are Cash Collateral
  5
      of UBS AG, London Branch within the meaning of 11 U.S.C. § 363(a). The Trustee shall not use
  6
      any Cash Collateral except as permitted herein or as otherwise approved by this Court.
  7

  8          13.     Compliance with the Budget. Except as otherwise set forth herein, the Trustee is

  9   hereby authorized to use all Cash Collateral until the Termination Date to pay the ordinary course

 10   operating expenses of Debtor’s estate solely in accordance with the Budget (including all terms
 11
      and conditions set forth therein), subject to the Permitted Variance.
 12
             14.     Limitations on Use of Proceeds and Cash Collateral. The Trustee shall notify
 13
      Huron Consulting Group (“Huron”), via email to both mkehl@huronconsultinggroup.com and
 14
      azughayer@huronconsultinggroup.com, of any payments that exceed $7,500 not less than 36
 15

 16   hours prior to initiating such payment (a “Proposed Payment”). If Huron does not object to the

 17   Proposed Payment within 36 hours by email to the Trustee at michael.mcconnell@kellyhart.com,
 18   the Trustee may proceed to make such payment. Should Huron object to the Proposed Payment,
 19
      such payment shall not be made without further Orderorder of the Court. The Trustee and UBS
 20
      consent to judicial intervention on an expedited basis to determine whether such Proposed
 21
      Payment may proceed.        Any payments to be made under the Budget to Santa Barbara,
 22

 23   departments or agencies of the County of Santa Barbara, and the Santa Barbara County Air

 24   Pollution Control District (the “APCD”) must be approved by Huron.             If approved, such

 25   payments shall be made timely in accordance with the Budget. For the avoidance of doubt, no
 26   payments shall be made to GIT pursuant to this Final Order for prepetition work or claims other
 27
      than reimbursement with regard to the Debtor’s employees. None of the Cash Collateral or the
 28                                              - 11 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                             Main Document     Page 25 of 42


  1   proceeds of the Facility, subject only to the Investigation Budget (as defined below), shall be used

  2   (i) to challenge UBS’s claims and/or liens or (ii) to prevent or hinder UBS from exercising its
  3   rights or remedies.
  4
             15.     Absent further order of the Court or written consent of UBS for payments
  5
      specifically designated as a royalty payment or surface lease payment to an insider or affiliate,
  6
      neither Debtor nor the Trustee shall make the following payments: (i) any royalty payments or
  7

  8   surface lease payments to insiders or affiliates of the Debtor or (ii) any payment of professional

  9   fees for the Debtor or any committee, but the Trustee shall hold any such payments provided for

 10   in the Budget in an interest-bearing escrow or segregated account. All such issues are expressly
 11
      reserved for future determination. The Budget includes certain items for accounting purposes
 12
      only; this Final Order does not permit payment of these items. Notwithstanding anything to the
 13
      contrary, the proceeds of the Facility and Cash Collateral shall only be used to pay those items in
 14
      the Budget that have been specifically approved by UBS or Huron and to escrow payments as set
 15

 16   forth above. For the avoidance of doubt, neither the Debtor nor the Trustee has any authority to

 17   make any (i) insider or affiliate royalty payments; (ii) insider or affiliate surface lease payments;
 18   (iii) professional fee payments, except payments authorized for the Trustee’s professionals or
 19
      Committee’s professionals under this Final Order; or (iv) other payments which are listed below
 20
      the line in the Budget for accounting purposes but not authorized by this Final Order, regardless
 21
      of whether any such payments listed in (i)-(iv) are included in the Budget.
 22

 23          16.     Carve-Out. There shall be a subordination of the Financing Liens and Financing

 24   Superpriority Claim granted to UBS AG, Stamford Branch on the Collateral, and the Adequate

 25   Protection Liens (as defined below) granted to UBS AG, London Branch on the Post-Petition
 26   Collateral and GLR on the Prepetition Collateral, and Adequate Protection Superpriority Claim
 27
      (as defined below) granted to UBS AG, London Branch on the Post-Petition Collateral for the
 28                                            - 12 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB       Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48               Desc
                            Main Document     Page 26 of 42


  1   aggregate amount of reasonable professional fees and expenses for the Trustee’s professionals,

  2   provided that such amount for the Trustee’s professionals shall not exceed 25% of the amounts
  3   set forth in the Budget and accrued prior to occurrence of an Event of Default (the “Carve-Out”).
  4
      If, for any reason, any portion of the sum of $50,00070,000 budgeted for the Committee’s
  5
      professionals ($50,000 of which is for the Committee’s Investigation Budget (as defined below))
  6
      is not funded to an escrowed account by the Trustee pursuant to paragraph 10 hereof, then such
  7

  8   amount shall also constitute a part of the Carve-Out. Notwithstanding the foregoing, following

  9   the occurrence of an Event of Default, the Carve-Out shall include any withheld portion of the

 10   fees and expenses for the Trustee’s professionals accrued prior to such date and set forth in the
 11
      Budget, and an additional amount not exceed $15,000 in the aggregate from and after a written
 12
      notice of default. It is the intention of this Final Order that the combination of the escrowed
 13
      amounts under paragraph 10 plus the Carve-Out equals 100% of the Budgeted fees and expenses
 14
      for the Committee’s professionals and 125% of the Budgeted fees and expenses for the Trustee’s
 15

 16   professionals accrued prior to an Event of Default plus the $15,000 provided in the prior sentence

 17   after a written notice of default, if applicable. All such professionals having consented to the
 18   differential mechanics. Nothing in this Final Order shall be construed to impair the ability of
 19
      UBS to object to any fees, expenses, reimbursements, or compensation sought by the Trustee.
 20
      The Carve-Out shall not be used to investigate or commence or continue any action or proceeding
 21
      against UBS, subject only to the Investigation Budget (as defined below).
 22

 23          17.    Reporting Requirements. As a condition to use funds advanced under the Facility

 24   and Cash Collateral, the Trustee shall provide to UBS and the Committee a variance report

 25   reasonably acceptable to UBS on a weekly basis during the period for which use of such funds
 26   and Cash Collateral is permitted under this Final Order and any subsequent order, which shall be
 27
      delivered by the Wednesday of the following week. Reporting of monthly sales revenue shall be
 28                                               - 13 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB       Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                            Main Document     Page 27 of 42


  1   no later than 5 business days following the end of the month. In addition, the Trustee and its

  2   representatives and agents shall provide to UBS and the Committee weekly reports, oral and/or
  3   written, regarding the status of operations and financial matters as well as any additional
  4
      information reasonably requested by UBS.
  5
             18.     Additional Covenants.
  6
             (i)     No later than November 18, 2019, the Trustee shall file an application in form and
  7
                     substance reasonably acceptable to UBS to retain persons acceptable to UBS on
  8                  terms acceptable to UBS to provide a reserve report regarding the Debtor’s
                     hydrocarbon assets.
  9
             (ii)    No later than November 18, 2019, the Trustee shall file an application in form and
 10                  substance reasonably acceptable to UBS to retain persons acceptable to UBS on
                     terms acceptable to UBS to conduct a Phase I environmental study regarding the
 11                  Debtor’s hydrocarbon assets and operations.
 12
             (iii)   On or before November 18, 2019, the Trustee shall provide one or more reports to
 13                  UBS as to the Trustee’s efforts to stabilize and improve Debtor’s operations and
                     revenues, including efforts to maximize sale revenues for the benefit of the estate.
 14
             (iv)    No later than November 18, 2019, the Trustee shall provide UBS with a 13-week
 15                  cash flow budget in form and substance reasonably acceptable to UBS.
 16          (v)     The Debtor shall obtain and collect a minimum monthly sales revenue of
                     $750,000, measured as of the last day of each month.
 17

 18          19.     Adequate Protection. UBS AG, London Branch is entitled, pursuant to 11 U.S.C.

 19   §§ 361 and 363(e), to adequate protection from any diminution in value of its interests in the

 20   collateral securing the Prepetition Obligations, including the Cash Collateral (collectively, the
 21
      “Prepetition Collateral”), including, without limitation, any such diminution resulting from use by
 22
      Debtor or the Trustee of Cash Collateral and any other collateral, and the imposition of the
 23
      automatic stay pursuant to 11 U.S.C. § 362 (such diminution in value the “Adequate Protection
 24
      Obligations”). Based on the Court’s prior findings regarding the value of Prepetition Collateral in
 25

 26   connection with the Cash Collateral hearings, Santa Barbara is adequately protected for priming

 27   and use of Cash Collateral under this Final Order.
 28                                                 - 14 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                             Main Document     Page 28 of 42


  1          20.     Adequate Protection – Replacement and Additional Liens. As partial adequate

  2   protection for the Adequate Protection Obligations, effective upon the commencement of this
  3   case and without the necessity of the execution by Debtor, the Trustee or UBS AG, London
  4
      Branch of any mortgages, security agreements, pledge agreements, financing statements or
  5
      otherwise, the following additional and replacement security interests and liens are hereby
  6
      granted to UBS AG, London Branch (the “Senior Adequate Protection Liens”), subject only to (i)
  7

  8   liens on the Collateral in favor of UBS AG, Stamford Branch to secure the Obligations, (ii) valid

  9   and perfected non-voidable liens in existence on the Petition Date that are senior in priority to the

 10   liens securing the prepetition claims of UBS AG, London Branch and (iii) valid liens in existence
 11
      on the Petition Date that are perfected subsequent to the Petition Date as permitted by 11 U.S.C. §
 12
      546(b) that are senior in priority to the liens securing the prepetition claims of UBS AG, London
 13
      Branch ((i), (ii), and (iii) collectively, the “Permitted Liens”): (a) to the full extent of any
 14
      diminution in value of the Prepetition Collateral, a perfected first priority senior security interest
 15

 16   in and lien upon all cash of Debtor and any investment of the funds of Debtor, whether existing

 17   on the Petition Date or thereafter acquired as of the date hereof and as of the Petition Date; and
 18   (b) to the full extent of any diminution in value of the Prepetition Collateral, a perfected first
 19
      priority senior security interest in and lien upon all other pre- and post-petition property of
 20
      Debtor, whether existing on the Petition Date or thereafter acquired, including, without limitation,
 21
      all accounts, cash, Cash Collateral, deposit accounts, chattel paper, instruments, documents,
 22

 23   investment property, supporting obligations, customer lists, letter of credit rights, inventory,

 24   fixtures, equipment, general intangibles, goods, patents, copyrights and trademarks as well as all

 25   products and proceeds of any of the foregoing and books and records relating to any of the
 26   foregoing and to Debtor’s business and the proceeds of all of the foregoing (collectively, the
 27
      “Post-Petition Collateral”). For the avoidance of doubt, in accordance with paragraph 24 of this
 28                                                 - 15 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                             Main Document     Page 29 of 42


  1   Final Order, the Senior Adequate Protection Liens granted herein shall not attach to avoidance

  2   claims of the estate or proceeds thereof. The Senior Adequate Protection Liens shall be junior
  3   only to the Permitted Liens and the Carve-Out.
  4
             21.     GLR, LLC (“GLR”) shall be entitled to, as adequate protection for its interest in
  5
      Prepetition Collateral, effective upon the appointment of the Trustee and without the necessity of
  6
      the execution by Debtor, the Trustee or GLR of any mortgages, security agreements, pledge
  7

  8   agreements, financing statements or otherwise, the following additional and replacement security

  9   interests and liens which are hereby granted to GLR (the “Junior Adequate Protection Liens” and

 10   together with the Senior Adequate Protection Liens, the “Adequate Protection Liens”), subject
 11
      only to the Permitted Liens to the full extent of any diminution in value of the Prepetition
 12
      Collateral, and only to the extent of the validity, priority, and enforceability of GLR’s prepetition
 13
      lien in the Prepetition Collateral, a perfected replacement security interest in and lien upon the
 14
      Prepetition Collateral and all proceeds thereof, whether existing on the Petition Date or thereafter
 15

 16   acquired. For the avoidance of doubt, in accordance with paragraph 24 of this Final Order, the

 17   Junior Adequate Protection Liens granted herein shall not attach to avoidance claims of the estate
 18   or proceeds thereof. The Junior Adequate Protection Liens shall be junior only to the Permitted
 19
      Liens, the Carve-Out, and the Senior Adequate Protection Liens.
 20
             22.     Adequate Protection for the Use of Cash Collateral – Superpriority Claim. To the
 21
      extent the Post-Petition Collateral granted to UBS AG, London Branch herein does not provide
 22

 23   adequate protection of its interests in the Cash Collateral, the Adequate Protection Obligations

 24   shall constitute a super-priority administrative expense claim under Section 507(b) of the

 25   Bankruptcy Code (“Adequate Protection Superpriority Claim”).             The Adequate Protection
 26   Superpriority Claim shall have priority over all administrative expenses of any kind or any
 27
      subsequently filed bankruptcy case under any Chapter of the Bankruptcy Code in any court of
 28                                              - 16 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                             Main Document     Page 30 of 42


  1   competent jurisdiction, including such administrative expenses of the kinds specified in, or

  2   allowable under, Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), or 507(b) of the Bankruptcy
  3   Code, subject only to the Financing Superpriority Claim and the Carve-Out. Additionally, no: (i)
  4
      costs or expenses of administration which have been or may be incurred (a) in the Chapter 11
  5
      Case; (b) after conversion of the Chapter 11 Case to a case proceeding under Chapter 7 of the
  6
      Bankruptcy Code, or (c) in any other proceeding related hereto; and/or (ii) priority claims as
  7

  8   defined in Section 507(a) of the Bankruptcy Code are, or will be, senior to or pari passu with the

  9   Adequate Protection Superpriority Claim other than the Financing Superpriority Claim and the

 10   Carve-Out. For the avoidance of doubt, in accordance with paragraph 24 of this Final Order, the
 11
      Adequate Protection Superpriority Claims granted herein shall not attach to avoidance claims of
 12
      the estate or proceeds thereof.
 13
             23.     Perfection of Adequate Protection Liens. This Final Order shall be deemed to
 14
      grant and perfect, and be sufficient and conclusive evidence of the validity, perfection and
 15

 16   priority of the Adequate Protection Liens as of the Petition Date. UBS AG, London Branch may,

 17   but shall not be required, to file or record financing statements, mortgages, notices of lien, or
 18   similar instruments in any jurisdiction or take any other action in order to validate and perfect the
 19
      Adequate Protection Liens granted to them pursuant to this Final Order, and the stay imposed
 20
      under section 362 of the Bankruptcy Code is hereby modified solely to permit the same. If UBS
 21
      AG, London Branch shall, in its sole discretion, choose to file such financing statements,
 22

 23   mortgages, notices of lien or similar instruments or otherwise confirm perfection of and the

 24   Adequate Protection Liens, the Adequate Protection Liens granted herein shall be deemed

 25   perfected at the time and on the date of entry of this Final Order. Upon request by UBS AG,
 26   London Branch, the Trustee is authorized, without the further consent of any party, to take any
 27
      actions and to execute and deliver such instruments as may be necessary to enable UBS AG,
 28                                               - 17 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB         Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48               Desc
                              Main Document     Page 31 of 42


  1   London Branch to further perfect, preserve and enforce the Adequate Protection Liens granted to

  2   UBS AG, London Branch by this Final Order.
  3            24.     The Adequate Protection Liens granted by this Final Order and the Adequate
  4
      Protection Superpriority Claim granted by this Final Order shall not attach to avoidance claims of
  5
      the estate or proceeds thereof. For the avoidance of doubt, nothing in this Final Order shall
  6
      prevent UBS from asserting claims against or participating in such claims or proceeds under any
  7

  8   other basis, including with respect to the Financing Liens. Without limiting the foregoing, this

  9   provision shall not be retroactive, such that nothing in the Final Order shall alter or change the

 10   status of, or impose any limitation or agreement on, any lien or claim against such avoidance
 11
      actions of proceeds thereof with regard to use of Prepetition Collateral or Cash Collateral granted
 12
      by any order entered in this case prior to the date hereof. Nothing herein shall impair or modify
 13
      UBS AG, London Branch’s rights to seek additional adequate protection pursuant to section
 14
      507(b) of the Bankruptcy Code in the event that the adequate protection provided to UBS AG,
 15

 16   London Branch hereunder is insufficient to compensate for any diminution in value of its interests

 17   in the Cash Collateral or any other Prepetition Collateral during this case or any successor case.
 18            25.     Termination of Cash Collateral Use. On the Termination Date, the Trustee’s right
 19
      to use the Cash Collateral on the terms and conditions set forth in this Final Order shall terminate
 20
      automatically.    By written agreement, UBS AG, London Branch may agree to waive such
 21
      termination in full or permit only limited use of Cash Collateral in any manner following such
 22

 23   event.

 24            26.     Budget Amendments. UBS may, but is not required to, by written agreement,

 25   amend the Budget, including to, among other things, extend the date through which Cash
 26   Collateral may be used and to increase the amount of Cash Collateral that may be used
 27

 28                                                  - 18 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB          Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                               Main Document     Page 32 of 42


  1   thereunder; provided, however, that any amendment to the Budget made pursuant to the authority

  2   set forth in this Final Order shall be subject to the following conditions and limitations:
  3                   (a) any such amendment shall not alter the nature and types of payments that were
  4
                          authorized under this Final Order; and
  5
                      (b) any such amendment shall require the consent of the Trustee.
  6
      The foregoing conditions and limitations are intended to apply only to consensual changes to the
  7

  8   Budget that are made pursuant to the authority of this Final Order.

  9           27.     Upon entry of a written amendment in compliance with the foregoing, the new

 10   agreed budget shall constitute the Budget for all purposes under this Final Order and the Credit
 11
      Agreement.
 12
              28.     Promptly following the amendment of the Budget in accordance with the
 13
      foregoing, the Trustee shall promptly file notice with this Court, and provide notice of such entry
 14
      to all parties entitled to notice.
 15

 16           29.     Reservation of Rights. The right of the Trustee to seek additional or different use

 17   of Cash Collateral is specifically preserved, provided that upon filing of any such request, UBS
 18   AG, London Branch may by written notice terminate authorization to use Cash Collateral
 19
      pursuant to this Final Order, or may agree to permit only use of Cash Collateral in any limited
 20
      manner following such event; provided, however, any action seeking additional or different use of
 21
      Cash Collateral without the express written consent of UBS shall immediately result in the
 22

 23   occurrence of the Termination Date.

 24           30.     Remedies on Event of Default. If an Event of Default occurs, UBS AG, Stamford

 25   Branch shall have the right without any notice of further order of the Court to take any and all
 26   actions and pursue all remedies permitted under the Credit Agreement and applicable law in
 27
      response to such Event of Default, subject to the requirements of paragraph 31 below. UBS AG,
 28                                                  - 19 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                             Main Document     Page 33 of 42


  1   Stamford Branch shall have the right to exercise any remedies under the Credit Agreement and

  2   applicable law on five days’ notice to the Trustee, the Committee, and the United States Trustee,
  3   and Santa Barbara.
  4
             31.     The automatic stay of section 362(a) of the Bankruptcy Code shall be and hereby
  5
      is modified and vacated without further order, notice or application to the Court to the extent
  6
      necessary to allow UBS to perform any act authorized by this Final Order. If an Event of Default
  7

  8   occurs, UBS AG, Stamford Branch shall have the right to seek an order on five days’ notice to the

  9   Trustee, the Committee, and the United States Trustee, and Santa Barbara

 10          32.      lifting the automatic stay to permit UBS AG, Stamford Branch to foreclose on the
 11
      Collateral or alternatively, compelling the Trustee to sell the Collateral pursuant to section 363(b)
 12
      of the Bankruptcy Code. Such motion may be accompanied by an affidavit on behalf of UBS
 13
      AG, Stamford Branch stating that an Event of Default has occurred and setting forth the facts of
 14
      such Event of Default. Any party opposing the relief requested by UBS AG, Stamford Branch
 15

 16   shall have the burden of proof why the automatic stay should not be lifted with respect to the

 17   Collateral.
 18          33.     32. Further Assurances.      No further actions shall be required to reflect the
 19
      Financing Liens or Adequate Protection Liens granted to UBS or the Obligations or Adequate
 20
      Protection Obligations incurred by the Trustee or the Debtor. Notwithstanding the foregoing, the
 21
      Trustee and UBS are granted authority to take any such actions and execute any such documents
 22

 23   as they may deem appropriate to reflect the Financing Liens and the Adequate Protection Liens

 24   granted to UBS or the Obligations incurred by the Trustee or the Debtor, including without

 25   limitation execution and delivery of one or more notes, deeds of trust, financing agreements and
 26   all other actions as UBS may reasonably request.
 27

 28                                                  - 20 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB         Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                              Main Document     Page 34 of 42


  1          34.     33. Section 506(c) Waiver. All rights of the Debtor, the Trustee, and the estate to

  2   surcharge the collateral of UBS are hereby waived for rights accruing during the period that the
  3   Trustee receives advances or is authorized to use Cash Collateral pursuant to this Final Order or
  4
      the Credit Agreement, provided that, as consideration for such waiver, the Trustee shall be
  5
      authorized to obtain advances and use Cash Collateral for expenses in the Budget prior to any
  6
      Event of Default or Termination Date, and further provided that the waiver shall apply whether or
  7

  8   not the Trustee actually uses such advance or Cash Collateral for a specific expense set forth in

  9   the Budget or uses them for another purpose so long as such funds are actually disbursed by the

 10   Trustee.
 11
             35.     34. Right to Credit Bid. UBS shall have the right to credit bid up to the full
 12
      amount of its outstanding Obligations and Prepetition Obligations in connection with any sale of
 13
      the Debtor’s assets, the Prepetition Collateral, the Post-Petition Collateral or the Collateral under
 14
      section 363 of the Bankruptcy Code. If UBS transfers all or any portion of its claims, the right of
 15

 16   the transferee to credit bid shall remain subject to a challenge “for cause” under section 363(k) of

 17   the Bankruptcy Code solely based upon the transfer, the actions of the transferee, or events
 18   arising after such transfer. All defenses to any such challenge to the credit bid rights of a
 19
      transferee are preserved. Nothing herein shall constitute consent by UBS to any sale of such
 20
      assets, Prepetition Collateral, the Post-Petition Collateral or the Collateral.
 21
             36.     35. Successors and Assigns. The provisions of this Final Order shall be binding
 22

 23   upon UBS, the Debtor, the Trustee and their respective successors and assigns (including any

 24   other trustee hereinafter appointed or elected for the Debtor’s estate) and inure to the benefit of

 25   UBS, the Trustee and the Debtor and their respective successors and assigns.
 26          37.     36. Compliance with Laws. Nothing in this Final Order or the Budget shall permit
 27
      the Debtor or the Trustee to violate 28 U.S.C. § 959(b), and nothing in this Final Order or the
 28                                                - 21 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                  Desc
                             Main Document     Page 35 of 42


  1   Budget shall in any way diminish the obligation of any entity, including the Debtor and the

  2   Trustee, to comply with environmental laws.
  3          38.     37. Priority.   Except as set forth herein with respect to the Financing Liens,
  4
      nothing in this Final Order shall determine or effect the relative priority of any senior prepetition
  5
      lien or post-petition lien, and all rights are expressly reserved in that regard. All rights are
  6
      expressly reserved with respect to whether any asset is cash collateral for any entity other than
  7

  8   UBS and thus any entitlement of such other entities to adequate protection, including without

  9   limitation any superpriority claim.

 10          39.     38. Effect of Final Order. If any or all of the provisions of this Final Order are
 11
      hereafter reversed, modified, vacated or stayed, such reversal, modification, vacatur or stay, shall
 12
      not affect (i) the validity of any Adequate Protection Obligations incurred before the actual
 13
      receipt of written notice by UBS AG, London Branch of the effective date of such reversal,
 14
      modification, vacatur or stay or (ii) the validity or enforceability of any lien or priority authorized
 15

 16   or created hereby. Notwithstanding any such reversal, modification, vacatur or stay, any use of

 17   the Facility proceeds or Cash Collateral or Obligations or Adequate Protection Obligations
 18   incurred by Debtor or the Trustee to UBS before the actual receipt of written notice by UBS of
 19
      the effective date of such reversal, modification, vacatur or stay, shall be governed in all respects
 20
      by the original provisions of this Final Order, and UBS shall be entitled to all the rights, remedies,
 21
      privileges and benefits granted in section 363(m) of the Bankruptcy Code and this Final Order
 22

 23   with respect to all uses of the Facility proceeds or Cash Collateral and the Obligations or

 24   Adequate Protection Obligations.

 25          40.     39. Except as expressly provided in this Final Order, the Financing Liens, the
 26   Superpriority Claims, the Adequate Protection Liens, the Adequate Protection Superpriority
 27
      Claims and all other rights and remedies of UBS granted by the provisions of this Final Order
 28                                               - 22 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                   Desc
                             Main Document     Page 36 of 42


  1   shall survive, and shall not be modified, impaired or discharged by (i) the entry of an order

  2   converting the case to a case under chapter 7, dismissing of the case, or by any other act or
  3   omission or (ii) the entry of an order confirming a plan in the case. The terms and provisions of
  4
      this Final Order shall continue in this case, or in any superseding chapter 7 case under the
  5
      Bankruptcy Code, and the Financing Liens, the Superpriority Claims, the Adequate Protection
  6
      Liens, the Adequate Protection Superpriority Claims, and all other rights and remedies of UBS
  7

  8   granted by the provisions of this Final Order shall continue in full force and effect until the

  9   Obligations and the Adequate Protection Obligations are indefeasibly paid in full.

 10           41.    40. Findings of Fact and Conclusions of Law. This Final Order shall constitute
 11
      findings of fact and conclusions of law of the Court and shall take effect immediately upon
 12
      execution hereof.
 13
              42.    41. Filing. This Final Order may be filed in any state or local jurisdiction in order
 14
      to evidence and perfect UBS’s liens and security interests, as granted and confirmed herein. At
 15

 16   the request of UBS’s counsel, the clerk of court shall issue a certified copy of this Final Order and

 17   shall execute such other certificates or affidavits of authenticity as may be reasonably necessary
 18   to put this Final Order in a form that may be accepted by the applicable filing office.
 19
              43.    42. Business Judgment and Good Faith Pursuant to Section 364(e) of the
 20
      Bankruptcy Code. The terms of the Facility, Credit Agreement, and this Final Order were
 21
      negotiated in good faith and at arms’ length among the Trustee and UBS. Financing provided
 22

 23   under the Facility and the Credit Agreement shall be deemed to have been extended in good faith

 24   and for valid business purposes and uses, within the meaning of section 364(e) of the Bankruptcy

 25   Code.
 26           44.    43. Stipulations. Effective upon the expiration of the Challenge Period (as defined
 27
      below), the Trustee will be deemed to have admitted, acknowledged, agreed and stipulated that:
 28                                               - 23 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                             Main Document     Page 37 of 42


  1   (i) the amount due to UBS under the Prepetition Credit Agreements, as of June 30, 2019, is

  2   approximately $127 million, plus such allowable interest, fees and charges as may accrue
  3   thereafter; (ii) the Prepetition Obligations constitute legal, valid, enforceable and binding
  4
      obligations of the Debtor; (iii) no offsets, defenses or counterclaims to the Prepetition Obligations
  5
      exist; (iv) no portion of the Prepetition Obligations is subject to avoidance, disallowance,
  6
      reduction or subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law;
  7

  8   (v) the Prepetition Credit Agreements are valid and enforceable by UBS AG, London Branch

  9   against the Debtor; (vi) the liens and security interests in the Prepetition Collateral securing the

 10   Prepetition Obligations (the “Prepetition Liens”) were perfected as of the Petition Date and
 11
      constitute legal, valid, binding, enforceable and perfected liens in and to the Prepetition Collateral
 12
      and are not subject to avoidance, reduction, disallowance, disgorgement, counterclaim, surcharge
 13
      or subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law, and such
 14
      liens had priority over any and all other liens on the Prepetition Collateral, subject only to certain
 15

 16   liens expressly permitted by the Prepetition Credit Agreements (to the extent any such permitted

 17   liens were legal, valid, properly perfected, non-avoidable and senior in priority to the Prepetition
 18   Liens as of the Petition Date or thereafter pursuant to section 546(b) of the Bankruptcy Code);
 19
      (vii) the Prepetition Obligations constitute allowed secured claims against the Debtor’s estate to
 20
      the extent of the Collateral; and (viii) the Debtor and its estate have no claim, objection, challenge
 21
      or cause of action against UBS or any of its affiliates, parents, subsidiaries, partners, controlling
 22

 23   persons, agents, attorneys, advisors, professionals, officers, directors and employees, whether

 24   arising under applicable state or federal law (including, without limitation, any recharacterization,

 25   subordination, avoidance or other claims arising under or pursuant to sections 105, 510 or 542
 26   through 553 of the Bankruptcy Code), in connection with any of the Prepetition Credit
 27

 28                                                   - 24 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                             Main Document     Page 38 of 42


  1   Agreements (or the transactions contemplated thereunder), the Prepetition Obligations or the

  2   Prepetition Liens, including without limitation, any right to assert any disgorgement or recovery.
  3          45.     44. Effect of Stipulations on Third Parties.          The stipulations, admissions,
  4
      agreements and releases contained in this Final Order shall be binding upon all other parties in
  5
      interest, including, without limitation, any statutory or non-statutory committees appointed or
  6
      formed in this case, and any other person or entity acting or seeking to act on behalf of the
  7

  8   Debtor’s estates, including the Trustee in all circumstances and for all purposes unless: (a) any

  9   party in interest (subject in all respects to any agreement or applicable law that may limit or affect

 10   such entity’s right or ability to do so), in each case, with requisite standing granted by the Court
 11
      or, in the case of the Committee, upon the filing of a motion seeking such standing, has timely
 12
      and properly filed an adversary proceeding, contested matter, or as to the Committee, motion
 13
      seeking standing (subject to the limitations contained herein) by no later than a date that is the
 14
      later of (i) January 13, 2020; (ii) any later date agreed to by UBS AG, London Branch in writing
 15

 16   in its sole discretion; and (iii) any such later date ordered by the Court for good cause shown after

 17   notice and an opportunity to be heard, provided that the motion seeking such relief is filed before
 18   the expiration of any applicable period as set forth in clauses (i)–(iii) of this sentence (the
 19
      “Challenge Period”), (A) objecting to or challenging the validity, perfection, enforceability,
 20
      priority or extent of the Prepetition Obligations, or (B) otherwise asserting or prosecuting any
 21
      action for preferences, fraudulent transfers or conveyances, other avoidance power claims through
 22

 23   or on behalf of the Debtor’s estate against UBS AG, London Branch (collectively, the “Challenge

 24   Proceeding”); and (b) there is a final non-appealable order in favor of the plaintiff sustaining any

 25   such Challenge Proceeding; provided, however, that any pleadings filed in connection with any
 26   Challenge Proceeding shall set forth with specificity the basis for such challenge or claim and any
 27
      challenges or claims not so specified prior to the expiration of the Challenge Period shall be
 28                                                - 25 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                 Desc
                             Main Document     Page 39 of 42


  1   deemed forever, waived, released and barred. If any such Challenge Proceeding is timely filed

  2   during the Challenge Period, such filing shall immediately result in the occurrence of the
  3   Termination Date.
  4
             46.     45. If no such Challenge Proceeding is timely and properly filed during the
  5
      Challenge Period or the Court does not rule in favor of the plaintiff in any such proceeding: (i)
  6
      any and all Challenge Proceedings or potential Challenge Proceedings shall be deemed to be
  7

  8   forever waived and barred; (ii) all stipulations, admissions, agreements and releases contained in

  9   this Final Order shall be irrevocably and forever binding on all parties in interest; (iii) the

 10   Prepetition Liens shall be deemed to constitute valid, binding, and enforceable encumbrances, and
 11
      not subject to avoidance pursuant to the Bankruptcy Code or applicable non-bankruptcy law; and
 12
      (iv) the Debtor shall be deemed to have released, waived and discharged UBS AG, London
 13
      Branch from any and all obligations and liabilities to the Debtor and from any and all claims,
 14
      counterclaims, demands, debts, accounts, contracts, liabilities, actions and causes of action arising
 15

 16   prior to the Petition Date.

 17          47.     46. If any such Challenge Proceeding is timely filed during the Challenge Period,
 18   the stipulations, admissions, agreements and releases contained in this Final Order shall
 19
      nonetheless remain binding and preclusive on all persons and entities, except to the extent that
 20
      such stipulations, admissions, agreements and releases were expressly and successfully
 21
      challenged in such Challenge Proceeding as set forth in a final, non-appealable order of a court of
 22

 23   competent jurisdiction. UBS AG, London Branch reserves all of its rights to contest on any

 24   grounds any Challenge Proceeding. Nothing in this Final Order vests or confers on any Person

 25   (as defined in the Bankruptcy Code), including any statutory or non-statutory committees
 26   appointed or formed in this case, standing or authority to pursue any claim or cause of action
 27
      belonging to the Debtor or its estates.
 28                                                  - 26 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB       Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48                Desc
                            Main Document     Page 40 of 42


  1          48.     47. The Trustee may use the funds advanced under the Facility to investigate (i)

  2   the claims and liens of UBS AG, London Branch and (ii) potential claims, counterclaims, causes
  3   of action or defenses against UBS AG, London Branch; provided that no more than an aggregate
  4
      of $5,000 of the funds advanced under the Facility may be used by the Trustee in respect of any
  5
      such investigation (the “Trustee’s Investigation Budget”) and $30,00050,000 of the funds
  6
      advanced under the Facility may be used by the Committee in respect of any such investigation
  7

  8   (the “Committee’s Investigation Budget” and together with the Trustee’s Investigation Budget,

  9   the “Investigation Budget”). The Committee’s Investigation Budget represents the total amount

 10   of funds advanced under the Facility that may be used by the Committee in respect of any such
 11
      investigation during this bankruptcy case.
 12
             49.     48. No Stay. There is no stay of this Final Order, including no stay pursuant to
 13
      Federal Rule of Bankruptcy Procedure 6004(h) (to the extent applicable).
 14
             49. Final Hearing. The Motion is set for a final hearing to be held at 2:30 p.m. (prevailing
 15

 16   Pacific Time), on November 21, 2019, in Santa Barbara, CA (the “Final Hearing”).

 17   Advancement of any funds under the Facility prior to the Final Hearing shall be governed by the
 18   terms and conditions of the Credit Agreement and entitled to the full protections granted under
 19
      this Order, the Credit Agreement, the Bankruptcy Code, and any other applicable law.
 20

 21                                                 ###

 22   Agreed as to form only:
 23   PACHULSKI STANG ZIEHL & JONES LLP
 24
      By: /s/
 25   Jeffrey N. Pomerantz
      Maxim B. Litvak
 26   10100 Santa Monica Blvd., 13th Floor
      Los Angeles, California 90067
 27   (310) 277-6910
 28                                                 - 27 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB      Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48             Desc
                           Main Document     Page 41 of 42


  1   Email: jpomerantz@pszjlaw.com
             mlitvak@pszjlaw.com
  2
      COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
  3

  4

  5   Agreed as to form only, and shall not indicate that this Final Order satisfies condition under
      the Credit Agreement nor that the condition is waived:
  6
      O’MELVENY & MYERS LLP
  7

  8   By: /s/
      Evan M. Jones
  9   400 South Hope Street, 18th Floor
      Los Angeles, California 90071-2899
 10   (213) 430-6000
      Email: ejoines@omm.com
 11

 12   ATTORNEYS FOR UBS AG, LONDON BRANCH AND UBS AG, STAMFORD BRANCH

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                               - 28 -
      SECOND INTERIMFINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB   Doc 530 Filed 11/20/19 Entered 11/20/19 13:38:48    Desc
                        Main Document     Page 42 of 42




                                 Summary report:
        Litera® Change-Pro for Word 10.8.0.80 Document comparison done on
                               11/20/2019 1:45:56 PM
     Style name: OMM Standard
     Intelligent Table Comparison: Active
     Original DMS: dm://OMM_US/77302719/1
     Modified DMS: dm://OMM_US/77302719/2
     Changes:
     Add                                                    122
     Delete                                                 40
     Move From                                              1
     Move To                                                1
     Table Insert                                           1
     Table Delete                                           1
     Table moves to                                         0
     Table moves from                                       0
     Embedded Graphics (Visio, ChemDraw, Images etc.)       0
     Embedded Excel                                         0
     Format changes                                         0
     Total Changes:                                         166
